955 F.2d 41
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerome Nathaniel JONES, Petitioner-Appellant,v.David K. SMITH, Warden, Respondent-Appellee.
No. 91-7358.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 14, 1992.

Appeal from the United States District Court for the Western District of Virginia, at Danville.   Glen E. Conrad, Magistrate Judge.  (CA-91-604-R)
Jerome Nathaniel Jones, appellant pro se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Va., for appellee.
W.D.Va.
DISMISSED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Jerome Nathaniel Jones seeks to appeal the magistrate judge's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).*  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate judge.   Jones v. Smith, No. CA-91-604-R.  (W.D.Va. Nov. 26, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 The district court referred this matter to the magistrate judge pursuant to 28 U.S.C.A. § 636(c)(2) (West Supp.1991)